United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1314
                        ___________________________

                                   Blake Liscomb

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Henry Boyce, Individually and in his Official Capacity as a Prosecutor; Jeff Floyd;
                                  Tony Anglin

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Jonesboro
                                  ____________

                          Submitted: September 25, 2019
                              Filed: April 3, 2020
                                 ____________

Before SMITH, Chief Judge, BEAM and ERICKSON, Circuit Judges.
                              ____________

SMITH, Chief Judge.

      After his discharge from the Lawrence County Sheriff’s Office, Blake Liscomb
sought unpaid overtime compensation. He alleges that a state prosecutor—Henry
Boyce—retaliated against him for doing so. The district court1 found that Liscomb
failed to state a claim. We affirm.

                                    I. Background
       Liscomb served as a canine officer in the Lawrence County Sheriff’s Office for
more than three years. After the county terminated him, the complaint states that
Liscomb found a lawyer and began negotiating with the county for overtime pay. It
also states that the local news incorrectly reported that Liscomb had filed a lawsuit.
He asserts that Boyce, believing that Liscomb filed the lawsuit, retaliated against him
in two ways.

       First, Liscomb alleges that Boyce denied him employment. Liscomb learned
that the Drug Task Force (DTF) was seeking a canine officer. He approached Boyce,
who Liscomb alleged had final-hiring authority, about the job. According to
Liscomb’s complaint, Boyce told Liscomb that the “lawsuit was holding Boyce back
from employing Plaintiff with DTF.” Second Am. Compl. at 2, ¶ 9, Liscomb v. Boyce,
No. 3:17-cv-00036 (E.D. Ark. June 22, 2017), ECF No. 28. The county sheriff spoke
with Boyce on Liscomb’s behalf, but Boyce replied that he “had reservations about
hiring anybody that had a lawsuit against the county.” Id. at 3, ¶ 13. Liscomb claims,
without alleging any evidence, that he “reached an agreement with the County . . . to
settle his claim in return for employment with the DTF.” Id. at 2, ¶ 10. Yet Boyce still
refused to hire him.

        Second, Liscomb claims that Boyce brought false criminal charges against him.
Liscomb alleges that Boyce conspired with Jeff Floyd and Tony Anglin “to bring a
frivolous criminal charge against [Liscomb] in order to deter [Liscomb] from bringing
a lawsuit and in retaliation for [Liscomb] exercising his 1st Amendment Rights.” Id.
at 6, ¶ 43. Liscomb was ultimately acquitted of the charges.

      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.

                                          -2-
       Liscomb subsequently filed this suit against Boyce, Anglin, and Floyd (the
“defendants”). He argues that Boyce’s retaliatory conduct violated the anti-retaliation
provision of the Federal Labor Standards Act (FLSA) and his First Amendment rights
as protected by 42 U.S.C. § 1983. He also asserts that Boyce violated his due process
rights when Boyce had others inform his employers of the criminal charges and
denied Liscomb a name-clearing hearing. Further, he claims that the defendants’
conduct constitutes a conspiracy under 42 U.S.C. §§ 1985 and 1986. He also alleges
a number of related state law claims.

       The defendants moved to dismiss. The district court found that the FLSA did
not protect Liscomb because he was only a prospective employee. Liscomb v. Boyce,
No. 3:17-cv-00036, 2018 WL 342017, at *3 (E.D. Ark. Jan. 9, 2018). It also found
that Liscomb alleged no more than damage to reputation thus excluding a due process
violation remedy. Id. at *2. The court found that Liscomb failed to plausibly plead a
conspiracy claim. Id. at *4. And it dismissed the state law claims against Boyce based
on sovereign immunity and the absence of a private cause of action for retaliation
under the Arkansas Minimum Wage Act (AMWA). Id. at *3. Further, the court found
that Liscomb’s request for leave to amend was futile because the proposed third-
amended complaint did not adequately resolve the failings of the second-amended
complaint. Id. at *2. The court did not address Boyce’s First Amendment claim.

                                    II. Discussion
      “We review the district court’s grant of a motion to dismiss de novo.” Cook v.
ACS State & Local Sols., Inc., 663 F.3d 989, 992 (8th Cir. 2011). “In reviewing an
appeal from a grant of a motion to dismiss, we construe the complaint in the light
most favorable to the nonmoving party.” Ritchie v. St. Louis Jewish Light, 630 F.3d
713, 715–16 (8th Cir. 2011) (internal quotation omitted). To avoid dismissal, the
complaint must contain facts that, if “accepted as true, . . . state a claim to relief that
is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
quotation omitted). A facially plausible claim is one “that allows the court to draw [a]
reasonable inference that the defendant is liable for the misconduct alleged.” Wilson

                                           -3-
v. Ark. Dep’t of Human Servs., 850 F.3d 368, 371 (8th Cir. 2017) (internal quotation
omitted). This “standard asks for more than a sheer possibility that a defendant has
acted unlawfully, or more than a mere possibility of misconduct.” Id. (cleaned up).

                                 A. Federal Law Claims
                         1. First Amendment Retaliation Claim
        Liscomb dedicates much of his reply brief to his First Amendment claim, which
the district court failed to address. But “[c]laims not raised in an opening brief are
deemed waived.” Jenkens v. Winter, 540 F.3d 742, 751 (8th Cir. 2008). Liscomb’s
opening brief purports to jointly analyze that issue with his ACRA, FLSA, and
AMWA arguments. After making that statement and providing the First Amendment
claim’s elements, however, the brief focuses solely on his FLSA claim. He does not
analyze a single element of the First Amendment claim, nor does he refer to it within
his analysis. “Since there was no meaningful argument on this claim in his opening
brief, it is waived.” Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).

                             2. FLSA Retaliation Claim
       Liscomb argues that the FLSA’s anti-retaliation provision applies here and
proscribed Boyce’s actions. See 29 U.S.C. § 215(a)(3). The district court rejected this
claim. The court concluded that the FLSA’s anti-retaliation provision does not apply
to prospective employees. Consequently, Liscomb’s application for employment
would not entitle him to retaliation protection from a prospective employer.

       Though we have never addressed that issue, the district court relied on the
statute’s text and the Fourth Circuit’s decision in Dellinger v. Science Applications
International Corp., 649 F.3d 226, 228–31 (4th Cir. 2011). We agree with the district
court’s analysis. “[I]n any statutory construction case, we start, of course, with the
statutory text, and proceed from the understanding that unless otherwise defined,
statutory terms are generally interpreted in accordance with their ordinary meaning.”
Sebelius v. Cloer, 569 U.S. 369, 376 (2013) (cleaned up). The FLSA provides that it
is unlawful for any person:

                                         -4-
      to discharge or in any other manner discriminate against any employee
      because such employee has filed any complaint or instituted or caused
      to be instituted any proceeding under or related to this chapter, or has
      testified or is about to testify in any such proceeding, or has served or is
      about to serve on an industry committee.

29 U.S.C. § 215(a)(3). The FLSA provides that “the term ‘employee’ means any
individual employed by an employer,” and no exception to that definition applies
here. See id. § 203(e)(1). Prospective employees are not “employed by an employer,”
so they do not satisfy the FLSA’s definition of an employee. Thus as a prospective
employee, Liscomb does not satisfy the definition and has no claim under the FLSA’s
retaliation provision. See Dellinger, 649 F.3d at 231 (“Because we conclude that the
text and purpose of the Fair Labor Standards Act of 1938 link the Act’s application
closely to the employment relationship and because the text of the applicable remedy
allows for private civil actions only by employees against their employers, we hold
that the FLSA anti-retaliation provision, 29 U.S.C. § 215(a)(3), does not authorize
prospective employees to bring retaliation claims against prospective employers.”).

       Because Liscomb is not an employee under § 215(a)(3) of the FLSA, the
district court did not err in dismissing his claim.

                               3. Due Process Claim
      Liscomb next argues that his complaint states a valid due process claim. He
alleges that Boyce harmed his reputation by informing others of pending criminal
charges against him. Specifically, he asserts that Boyce’s actions affected his current
and prospective employers, who then refused to retain or hire him.

       Liscomb’s brief cites Paul v. Davis, 424 U.S. 693 (1976), to support his claim.
There, the Supreme Court found that there must be more than damage to reputation
alone to implicate a “liberty” or “property” interest. Id. at 701. Rather, in addition to


                                          -5-
a stigma, we require the complaint to allege the “alteration or extinguishment of a
right or legal status.” Brown v. Simmons, 478 F.3d 922, 923 (8th Cir. 2007). We have
referred to this as the “‘stigma-plus’ test.” See Jones v. McNeese, 746 F.3d 887, 898
(8th Cir. 2014).

       On appeal, Liscomb argues that Boyce altered or extinguished his rights or
status when he ordered the police to contact Liscomb’s employers and advise them
that Liscomb was unfit. The district court concluded that this alleged conduct did not
satisfy the “plus” requirement of the stigma-plus test. We agree. In essence, it merely
restated Liscomb’s alleged harm to reputation and adds nothing else. Because
Liscomb failed to point to “any alteration or extinguishment of a right or legal status”
on appeal, he “failed to state a claim upon which relief can be granted.” Brown, 478
F.3d at 923–24.

                         4. Section 1985 and 1986 Claims
       Liscomb also argues that he stated a valid conspiracy claim under 42 U.S.C.
§§ 1985(2)–(3) and 1986 against the defendants. He argues that Anglin and Floyd
falsely accused him of theft, and that Boyce knew that their allegations were false.
Despite that knowledge, Boyce brought criminal charges in state court and had
Anglin and Floyd testify.

       There are two potential causes of action under § 1985(2). Liscomb’s claim
relates to the first, which we have held proscribes “conspiracies to interfere with the
administration of justice in federal courts.” Harrison v. Springdale Water & Sewer
Comm’n, 780 F.2d 1422, 1429 (8th Cir. 1986) (emphasis added). In Harrison, we did
not address the first clause because the plaintiff did not allege federal involvement
with the conspiracy. Id. Liscomb’s claim fails for the same reason. In his brief he
argues otherwise, stating that he “alleged . . . a belief that the federal claim had been
filed.” Appellant’s Br. at 22. Yet he does not provide a citation to the record, and this
court could not find such an allegation in his complaint. In fact, Liscomb’s complaint
does not allege a conspiracy in a federal court but rather in a state criminal court.

                                          -6-
Harrison interprets § 1985(2) as referring only to federal proceedings and
involvement. Liscomb failed to allege either. Consequently, Liscomb failed to plead
a conspiracy claim under § 1985(2).

        Liscomb also alleges violations of §§ 1985(3) and 1986. But those sections do
not provide independent causes of action. They only apply if a conspiracy exists
under one of § 1985’s other subsections. See 42 U.S.C. § 1985(3) (limiting itself to
“any case of conspiracy set forth in this section”); id. § 1986 (“Every person who,
having knowledge that any of the wrongs conspired to be done, and mentioned in
section 1985 of this title . . . .”); Brandon v. Lotter, 157 F.3d 537, 539 (8th Cir. 1998)
(“[I]n order to maintain her § 1986 action, appellant would have to prove that:
. . . [the defendant] had actual knowledge of a § 1985 conspiracy . . . .” (internal
quotation omitted)). Because Liscomb failed to allege a conspiracy under § 1985(2),
his §§ 1985(3) and 1986 claims also fail.

                                  B. State Law Claims
       Liscomb’s complaint contains several state law claims. As for the claims
against Boyce, the district court dismissed the ACRA claim as barred by sovereign
immunity. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 124–25
(1984); Edelman v. Jordan, 415 U.S. 651, 663 (1974); Dover Elevator Co. v. Ark.
State Univ., 64 F.3d 442, 447 (8th Cir. 1995). It dismissed the AMWA claim as
inapplicable because the statute does not provide a private cause of action for
retaliation. See Ark. Code Ann. § 11-4-206. And the court found that prosecutorial
immunity barred any malicious prosecution and abuse-of-process claims relating to
Boyce’s alleged filing of a retaliatory lawsuit. See Imbler v. Pachtman, 424 U.S. 409,
421–24 (1976); Lewellen v. Raff, 843 F.2d 1103, 1113–14 (8th Cir. 1988). Because
Liscomb fails to provide case law that persuades us otherwise, “[w]e find the district
court’s reasoning sound, and affirm in accordance with its careful analysis.”
Prudential Ins. Co. of Am. v. Whitney, 954 F.2d 516, 519 (8th Cir. 1992).




                                           -7-
       The district court dismissed the remaining state law claims sua sponte. “When
a district court dismisses federal claims over which it has original jurisdiction, the
balance of interests usually will point toward declining to exercise jurisdiction over
the remaining state law claims.” Streambend Props. II, LLC v. Ivy Tower
Minneapolis, LLC, 781 F.3d 1003, 1016–17 (8th Cir. 2015) (quoting In re Can.
Import Antitrust Litig., 470 F.3d 785, 792 (8th Cir. 2006)). Liscomb “does not
challenge the district court’s exercise of this discretion.” Id. at 1017. We find that the
district court did not err in doing so.

                                     C. Leave to Amend
        Liscomb argues that the district court abused its discretion when it denied him
leave to amend his complaint. The district court found that granting that motion was
futile. “Futility is a valid basis for denying leave to amend.” United States ex rel. Lee
v. Fairview Health Sys., 413 F.3d 748, 749 (8th Cir. 2005). We have held that
amending is futile if the amended complaint does not meet pleading requirements. See
United States ex rel. Joshi v. St. Luke’s Hosp., Inc., 441 F.3d 552, 557–58 (8th Cir.
2006) (finding that an amendment was futile because the proposed amended
complaint did not sufficiently plead fraud).

       Liscomb’s proposed third-amended complaint fails to remedy the failures
found in prior efforts. His amendments primarily focus on Boyce’s authority over the
hiring process. As the district court noted, “[e]ven if Boyce had ultimate authority
over hiring for the Drug Task Force, Liscomb’s claims still cannot survive a motion
to dismiss.” Liscomb, 2018 WL 342017, at *2. We agree that Liscomb’s motion to
amend was futile because it failed to remedy the defects discussed above.

                                 III. Conclusion
      For the foregoing reasons, we affirm the judgment of the district court.




                                           -8-
ERICKSON, Circuit Judge, concurring.

        I write separately to note that it is not a preferred practice for a district court to
fail to analyze a claim, and “we ordinarily remand to give the court an opportunity to
rule in the first instance.” GEICO Cas. Co. v. Isaacson, 932 F.3d 721, 724 (8th Cir.
2019). However, I concur in the result because while I believe Liscomb raised his
First Amendment claim in his opening brief, he never argued or analyzed the claim
in a cogent way until the reply brief. I agree with the majority that a claim is waived
when a party does not present any meaningful argument until the reply brief.
                         ______________________________




                                             -9-